Case 21-10176-amc   Doc 41   Filed 06/23/21 Entered 06/23/21 12:04:22   Desc Main
                             Document     Page 1 of 4
Case 21-10176-amc   Doc 41   Filed 06/23/21 Entered 06/23/21 12:04:22   Desc Main
                             Document     Page 2 of 4
Case 21-10176-amc   Doc 41   Filed 06/23/21 Entered 06/23/21 12:04:22   Desc Main
                             Document     Page 3 of 4
Case 21-10176-amc        Doc 41     Filed 06/23/21 Entered 06/23/21 12:04:22       Desc Main
                                    Document     Page 4 of 4




    T+BDL.JMMFS &TRVJSF GPS                        /PPCKFDUJPOUPJUTUFSNT XJUIPVUQSFKVEJDFUP
                                                        BOZPGPVSSJHIUTBOESFNFEJFT




   Date: June 23, 2021
